                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

UNITED STATES OF AMERICA,              )
                                       )
             Plaintiff,                )
                                       )
       v.                              )     CASE NO. 2:19-MC-3869-WKW
                                       )                [WO]
QUANESHA JOHNSON,                      )
                                       )
             Defendant,                )
                                       )
LEAR CORPORATION,                      )
                                       )
             Garnishee.                )

                                   ORDER

      On October 16, 2019, the Magistrate Judge filed a Recommendation to which

no timely objections have been filed. (Doc. # 16.) Upon an independent review of

the record and the Recommendation, it is ORDERED that the Recommendation is

ADOPTED and that judgment debtor’s objection is OVERRULED.

      DONE this 6th day of November, 2019.

                                                 /s/ W. Keith Watkins
                                           UNITED STATES DISTRICT JUDGE
